           Case 2:20-cr-00272-MAK Document 1 Filed 08/27/20 Page 1 of 7

                                                                            Filed Urder Seal

                        IN THE UNITED STATES DISTRICT COURT

                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                             CRIMINAL NO:

                                                     DATE FILED:

SHAQUAN JOHSON                                       VIOLATIONS:
SHAMIRJOHNSON,                                       l8 U.S.C. S l79l(a)(2) (obtaining
    a/k/a "Samirr"                                   contraband in prison - 2 counts)
                                                     l8 U.S.C. $ l79l(a)(l) (providing
                                                     contraband in prison - 2 counts)
                                                     21 U.s.c. $ 8al(a)(l), (bXtXE)
                                                     (distribution of a controlled
                                                     substance   - I count)

                                            INDICTMENT

                                            COUNT ONE

THE GRAND JURY CHARGES THAT:

At all times material to this indictment:

                l.     The Federal Bureau ofPrisons was and is an agency ofthe Executive

Branch of the United States govemment, and was and is responsible for the administration     of

the federal prison system in the United States, including the Federal Detention Center in

Philadelphia, Pennsylvania.

               2.      Defendant SHAQUAN JOHNSON was an inmate of a prison, that

is, the Federal Detention Center in Philadelphia, Pennsylvania, a   facility in which persons were

and are held in custody by the direction of, and pursuant to a contract and agreement with, the

Attomey General of the United States.

               3.      On or about January 31, 2020, in Philadelphia, in the Eastem District   of

                                                I
          Case 2:20-cr-00272-MAK Document 1 Filed 08/27/20 Page 2 of 7




Pennsylvania, defendant

                                   SHAQUAN JOHNSON

being an inmate ofa prison, knowingly obtained and possessed a prohibited object, that is, a

mixture and substance containing a detectable amount of buprenorphine, also known as

Suboxone, a Schedule III controlled substance.

              In violation of Title 18, United States Code, Section 1791(a)(2), (bX3).




                                                 2
          Case 2:20-cr-00272-MAK Document 1 Filed 08/27/20 Page 3 of 7




                                         COUNT TWO

THE GRAND JURY FURTHER CHARGES THAT:

               1.     Paragraphs 1 and 2 of Count One of this indictment are incorporated

here.

               2.     On or about Janury 31,2020, in Philadelphia, in the Eastem District   of

Pennsylvania, defendant

                                    SHAQUANJOHNSON

being an inmate ofa prison, knowingly obtained and possessed a prohibited object, that is, a red

L8 STAR cellular phone.

               In violation of Title 18, United States Code, Section 1791(a)(2), (b)(a).




                                                J
          Case 2:20-cr-00272-MAK Document 1 Filed 08/27/20 Page 4 of 7




                                            COUNT THREE

THE GRAND JURY FURTHER CHARGES THAT:

              I.         Paragraphs   I   and 2   ofCount One ofthis indictment are incorporated

here.

              2.         On or about January 31, 2020, in Philadelphia, in the Eastem District     of

Pennsylvania, defendant

                                          SHAMIRJOHNSON

knowingly provided   a   prohibited object, that is, a mixture and substance containing a detectable

amount of buprenorphine, also known as Suboxone, a Schedule III controlled substance, to

defendant SHAQUAN JOFINSON, an inmate of a prison.

              In violation of Title 18, United States Code, Section l79l(a)(1), (b)(3).




                                                       4
          Case 2:20-cr-00272-MAK Document 1 Filed 08/27/20 Page 5 of 7




                                             COUNT FOUR

THE GRAND JURY F'URTHER CHARGES THAT:

              1.         Paragraphs   I   and 2 ofCount One of this indictment are incorporated

here.

              2.         On or about January 31,2020, in Philadelphia, in the Eastem District     of

Pennsylvania, defendant

                                          SHAMIRJOHNSON

knowingly provided   a   prohibited object, that is, a red L8 STAR cellular phone, to defendant

SHAQUAN JOHNSON, an inmate of               a prison.


              In violation of Title 18, United States Code, Section 1791(aXl), GXa).




                                                        )
          Case 2:20-cr-00272-MAK Document 1 Filed 08/27/20 Page 6 of 7




                                           COUNT FIVE

THE GRAND JURY FURTHER CHARGES THAT:

              On or about January 31,2020, in Philadelphia, in the Eastem District      of

Pennsylvania, defendant

                                    SHAMIRJOHNSON

knowingly and intentionally distributed,   a   mixture and substance containing a detectable

amount of buprenorphine, also known as Suboxone, a Schedule III controlled substance to

defendant SHAQUAN JOHNSON.

               In violation of Title 18, United States Code, Section 841(a)(l), (bX1XE).



                                                        A TRUE BILL:




                                                                D               PERSON




   LLIAMM.           WAIN
UNITED STATES ATTORNEY




                                                    6
     No

     UNITED STATES DISTRICT COI,JRT

                               Eastern District            o1'   Pennsylvania


                                         Criminal Division

                   THE UNITED STATES OF AMERICA



                                               STIAQUAN JO}ISON
                                               SHAMIR JOHNSON,
                                                 a/k/a "Samirr"

                                               INDICTMENT
                                      Counts
       l8 U.S.C. S 1791(a)(2) (obtaining contraband in prison - 2 counts)
       l8 U.S.C. $ l79l(a)(l) (providing contraband in prison - 2 counts)
21 U.S.C. $ 841(a)(1), (b)(1XE) (distribution of a controlled substance - 1 count)

                                                   A truc bill




                Irilcd in opcrr courl this                                      dav
                      ol                                         n.t).20

                                                     Cle   rk
                                                                                      Case 2:20-cr-00272-MAK Document 1 Filed 08/27/20 Page 7 of 7




                                      Ilail.   $
